UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/14 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Stock Index Fund, Inc. ANNUAL REPORT December 31, 2014 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 26 Statement of Financial Futures 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 31 Financial Highlights 33 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Important Tax Information 48 Board Members Information 50 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Stock Index Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Stock Index Fund Inc., covering the 12-month period from January 1, 2014, through December 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. While U.S. equities’ 2014 gains fell short of their impressive 2013 performance, some broad measures of stock market performance posted their sixth consecutive year of positive results. Investor sentiment remained strong in an environment of sustained economic growth, rising corporate profits, muted inflation, and historically low interest rates. It also is noteworthy that stocks advanced despite persistent headwinds stemming from a sluggish global economy, which was characterized by economic weakness in Europe, Japan and China; intensifying geopolitical conflicts; and plummeting commodity prices. Many economists appear to be optimistic about the prospects for 2015. Our own analysts agree and, in light of the ongoing benefits of low interest rates and depressed energy prices, see the potential for a somewhat faster pace of global growth in 2015 than in 2014. U.S. economic growth also seems poised to accelerate, largely due to the fading of drags from tight fiscal policies adopted in the wake of the Great Recession. Of course, a number of risks to U.S. and global economic growth remain, and changing conditions in 2015 are likely to benefit some industry groups more than others. That’s why we urge you to talk regularly with your financial advisor about the potential impact of macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation January 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through December 31, 2014, as provided by Thomas J. Durante, CFA, Karen Q.Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2014, Dreyfus Stock Index Fund’s Initial shares produced a total return of 13.42%, and its Service shares produced a total return of 13.10%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s ® 500 Composite Stock Price Index (“S&P 500 Index”), produced a total return of 13.66% for the same period. Sustained improvement in U.S. economic conditions generally helped support stock market gains during 2014.The difference in returns between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a proxy for the stock market in general, the S&P 500 Index is made up of 500 common stocks chosen to reflect the industries of the U.S. economy. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones.The fund also may use stock index futures as a substitute for the sale or purchase of securities. Stocks Climbed despite Global Headwinds U.S. stocks began 2014 in the midst of a rally fueled by a falling unemployment rate and intensifying manufacturing activity. Nonetheless, stocks gave up some of their previous gains in January when concerns arose regarding economic and political instability in the emerging markets. In addition, U.S. GDP contracted at a surprising annualized 2.1% rate over the first quarter of 2014 due to the dampening economic effects of severe winter weather. Nonetheless, U.S. stocks began to rebound strongly in February, with the S&P 500 Index climbing to a series of new highs through the end of June as investors The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) responded positively to expectations that muted inflation would allow the Federal Reserve Board to keep short-term interest rates low. In fact, various economic indicators improved steadily in warmer weather, and the U.S. economy rebounded at a robust 4.6% annualized rate during the second quarter of the year. The market encountered renewed volatility in July and September when disappointing economic growth in Europe, China, and Japan sparked concerns that a weak global economy might derail the U.S. expansion. In addition, oil and commodity prices plummeted amid sluggish demand for a relatively heavy supply of crude oil, metals, and agricultural products. Despite these global developments, the U.S. market’s decline proved short lived, as strong corporate earnings and solid domestic economic data —including an estimated 5.0% annualized GDP growth rate for the third quarter of 2014 — enabled the S&P 500 Index to end the year near record highs. In this environment, large-cap stocks substantially outperformed their small-cap counterparts. Technology and Health Care Stocks Led Market’s Advance Nine of the 10 economic segments represented in the S&P 500 Index posted positive absolute returns over the reporting period; only the energy sector lost value. Results were especially robust in the information technology sector, which benefited during the year from sustained secular trends as businesses and consumers adopted new, transformative technologies such as cloud computing and mobile devices.Very large industry leaders fared especially well, particularly those with rising dividends and share repurchase programs. Lower commodity costs also helped boost earnings for many technology companies. In the health care sector, large pharmaceutical developers and biotechnology companies reported strong sales growth in the emerging markets. The health care sector also benefited from aging populations throughout the world. For example, U.S. demographic changes have driven Medicare spending higher. Among financial companies, a number of banks advanced when their management teams found new ways to earn revenues by expanding their markets and launching new products. Real estate investment trusts gained value amid greater demand from income-oriented investors seeking competitive dividend yields in a low-interest-rate environment. 4 On the other hand, the energy sector was hurt by falling oil prices over the second half of the year, which weighed especially heavily on offshore drillers and other service providers. The telecommunications services sector lagged market averages due to intensifying competition from alternative providers of telephone and cable television services. Finally, the materials sector was hurt by declining iron ore and coal prices due to slowing demand from China and competitive pressures from Australian materials producers. Replicating the Performance of the S&P 500 Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that the U.S. economic recovery appears to remain on track.As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. January 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Stock Index Fund, Inc. made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. – Reflects reinvestment of dividends daily and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ,”“Standard & Poor’s 500 ™ , ”and “S&P 500®” are trademarks of Standard & Poor’s Financial Services LLC (“Standard & Poor’s”) and have been licensed for use by the fund to reflect the fund’s benchmark.The fund is not sponsored, endorsed, sold, or promoted by Standard & Poor’s, and Standard & Poor’s does not make any representation regarding the advisability of investing in the fund. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/14 1 Year 5 Years 10 Years Initial shares % % % Service shares % % % Standard & Poor’s 500 Composite Stock Price Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Stock Index Fund, Inc. on 12/31/04 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date. 6 The fund’s Initial shares are not subject to a Rule 12b-1 fee.The fund’s Service shares are subject to a 0.25% annual Rule 12b-1 fee. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fund fees and expenses for Initial and Service shares (after any expense reimbursements).The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Stock Index Fund, Inc. from July 1, 2014 to December 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $1.40 $2.70 Ending value (after expenses) $1,060.10 $1,058.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $1.38 $2.65 Ending value (after expenses) $1,023.84 $1,022.58 † Expenses are equal to the fund’s annualized expense ratio of .27% for Initial shares and .52% for Service shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2014 Common Stocks—99.0% Shares Value ($) Automobiles & Components—1.0% BorgWarner 26,373 1,449,196 Delphi Automotive 35,361 2,571,452 Ford Motor 458,622 7,108,641 General Motors 159,236 5,558,929 Goodyear Tire & Rubber 32,553 930,039 Harley-Davidson 25,646 1,690,328 Johnson Controls 78,671 3,802,956 Banks—6.0% Bank of America 1,249,551 22,354,467 BB&T 85,568 3,327,740 Citigroup 358,937 19,422,081 Comerica 20,999 983,593 Fifth Third Bancorp 98,692 2,010,850 Hudson City Bancorp 54,637 552,926 Huntington Bancshares 98,898 1,040,407 JPMorgan Chase & Co. 444,649 27,826,134 KeyCorp 102,408 1,423,471 M&T Bank 15,265 1,917,589 People’s United Financial 36,681 556,818 PNC Financial Services Group 63,102 5,756,795 Regions Financial 167,465 1,768,430 SunTrust Banks 63,375 2,655,413 U.S. Bancorp 213,643 9,603,253 Wells Fargo & Co. 561,630 30,788,557 Zions Bancorporation 21,832 622,430 Capital Goods—7.5% 3M 76,537 12,576,560 Allegion 10,801 599,023 AMETEK 29,607 1,558,216 Boeing 78,824 10,245,544 Caterpillar 72,073 6,596,842 Cummins 20,351 2,934,004 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Danaher 72,629 6,225,032 Deere & Co. 42,395 3,750,686 Dover 20,434 1,465,526 Eaton 55,527 3,773,615 Emerson Electric 83,089 5,129,084 Fastenal 32,374 a 1,539,707 Flowserve 16,349 978,161 Fluor 18,464 1,119,472 General Dynamics 37,561 5,169,145 General Electric 1,193,197 30,152,088 Honeywell International 93,008 9,293,359 Illinois Tool Works 43,157 4,086,968 Ingersoll-Rand 31,615 2,004,075 Jacobs Engineering Group 15,244 b 681,254 Joy Global 11,265 524,048 L-3 Communications Holdings 9,834 1,241,149 Lockheed Martin 31,911 6,145,101 Masco 42,866 1,080,223 Northrop Grumman 24,044 3,543,845 PACCAR 41,941 2,852,407 Pall 12,951 1,310,771 Parker Hannifin 17,564 2,264,878 Pentair 22,311 1,481,897 Precision Castparts 17,006 4,096,405 Quanta Services 25,057 b 711,368 Raytheon 36,689 3,968,649 Rockwell Automation 16,116 1,792,099 Rockwell Collins 15,630 1,320,422 Roper Industries 11,862 1,854,624 Snap-on 7,235 989,314 Stanley Black & Decker 18,753 1,801,788 Textron 32,583 1,372,070 United Rentals 11,852 b 1,209,023 United Technologies 100,537 11,561,755 10 Common Stocks (continued) Shares Value ($) Capital Goods (continued) W.W. Grainger 7,256 1,849,482 Xylem 22,125 842,299 Commercial & Professional Services—.6% ADT 20,783 a 752,968 Cintas 12,172 954,772 Dun & Bradstreet 4,810 581,818 Equifax 14,075 1,138,245 Nielsen 38,462 1,720,405 Pitney Bowes 23,223 565,945 Republic Services 31,044 1,249,521 Robert Half International 16,547 966,014 Stericycle 10,210 b 1,338,327 Tyco International 49,919 2,189,447 Waste Management 51,663 2,651,345 Consumer Durables & Apparel—1.4% Coach 32,907 1,235,987 D.R. Horton 39,115 989,218 Fossil Group 5,573 b 617,154 Garmin 14,345 a 757,846 Harman International Industries 7,974 850,906 Hasbro 14,387 791,141 Leggett & Platt 16,421 699,699 Lennar, Cl. A 19,766 885,714 Mattel 40,884 1,265,155 Michael Kors Holdings 24,135 b 1,812,538 Mohawk Industries 7,293 b 1,133,040 Newell Rubbermaid 32,349 1,232,173 NIKE, Cl. B 83,226 8,002,180 PulteGroup 39,332 844,065 PVH 9,394 1,204,029 Ralph Lauren 7,218 1,336,485 Under Armour, Cl. A 19,017 b 1,291,254 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel (continued) VF 41,774 3,128,873 Whirlpool 9,062 1,755,672 Consumer Services—1.7% Carnival 52,374 2,374,113 Chipotle Mexican Grill 3,696 b 2,529,949 Darden Restaurants 14,864 871,476 H&R Block 31,557 1,062,840 Marriott International, Cl. A 25,330 1,976,500 McDonald’s 115,723 10,843,245 Royal Caribbean Cruises 19,705 1,624,283 Starbucks 89,330 7,329,527 Starwood Hotels & Resorts Worldwide 21,297 c 1,726,548 Wyndham Worldwide 14,815 1,270,534 Wynn Resorts 9,402 1,398,642 Yum! Brands 52,706 3,839,632 Diversified Financials—5.3% Affiliated Managers Group 6,526 b 1,385,078 American Express 105,834 9,846,795 Ameriprise Financial 22,182 2,933,570 Bank of New York Mellon 134,460 5,455,042 Berkshire Hathaway, Cl. B 216,673 b 32,533,451 BlackRock 15,134 5,411,313 Capital One Financial 66,383 5,479,917 Charles Schwab 137,907 4,163,412 CME Group 37,519 3,326,059 Discover Financial Services 54,866 3,593,174 E*TRADE Financial 33,871 b 821,541 Franklin Resources 47,636 2,637,605 Goldman Sachs Group 48,448 9,390,676 Intercontinental Exchange 13,681 3,000,106 Invesco 51,464 2,033,857 Legg Mason 12,729 679,347 Leucadia National 38,352 859,852 12 Common Stocks (continued) Shares Value ($) Diversified Financials (continued) McGraw-Hill Financial 31,902 2,838,640 Moody’s 21,965 2,104,467 Morgan Stanley 180,712 7,011,626 NASDAQ OMX Group 13,750 659,450 Navient 50,684 1,095,281 Northern Trust 26,304 1,772,890 State Street 50,302 3,948,707 T. Rowe Price Group 30,751 2,640,281 Energy—8.3% Anadarko Petroleum 59,644 4,920,630 Apache 45,228 2,834,439 Baker Hughes 51,001 2,859,626 Cabot Oil & Gas 50,741 1,502,441 Cameron International 24,247 b 1,211,138 Chesapeake Energy 59,535 1,165,100 Chevron 224,949 25,234,779 Cimarex Energy 10,075 1,067,950 ConocoPhillips 146,253 10,100,232 CONSOL Energy 27,392 926,124 Denbury Resources 42,254 a 343,525 Devon Energy 44,768 2,740,249 Diamond Offshore Drilling 8,660 a 317,909 Ensco, Cl. A 27,022 809,309 EOG Resources 64,571 5,945,052 EQT 17,492 1,324,144 Exxon Mobil 503,245 46,525,000 FMC Technologies 27,452 b 1,285,852 Halliburton 100,571 3,955,457 Helmerich & Payne 12,355 832,974 Hess 30,273 2,234,753 Kinder Morgan 200,427 8,480,066 Marathon Oil 81,326 2,300,713 Marathon Petroleum 33,356 3,010,713 Murphy Oil 20,500 1,035,660 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Nabors Industries 34,137 443,098 National Oilwell Varco 50,934 3,337,705 Newfield Exploration 15,006 b 406,963 Noble 30,092 498,624 Noble Energy 42,639 2,022,368 Occidental Petroleum 92,176 7,430,307 ONEOK 24,607 1,225,183 Phillips 66 66,083 4,738,151 Pioneer Natural Resources 17,684 2,632,263 QEP Resources 20,796 420,495 Range Resources 19,911 1,064,243 Schlumberger 153,487 13,109,325 Southwestern Energy 40,871 b 1,115,370 Spectra Energy 79,465 2,884,580 Tesoro 15,147 1,126,179 Transocean 39,286 a 720,112 Valero Energy 62,108 3,074,346 Williams 79,656 3,579,741 Food & Staples Retailing—2.5% Costco Wholesale 51,951 7,364,054 CVS Health 136,930 13,187,728 Kroger 57,863 3,715,383 Safeway 26,208 920,425 Sysco 68,528 2,719,876 Wal-Mart Stores 187,660 16,116,241 Walgreens Boots Alliance 103,283 7,870,165 Whole Foods Market 44,131 2,225,085 Food, Beverage & Tobacco—5.1% Altria Group 233,666 11,512,724 Archer-Daniels-Midland 76,341 3,969,732 Brown-Forman, Cl. B 18,940 1,663,690 Campbell Soup 20,702 910,888 Coca-Cola 468,405 19,776,059 14 Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) Coca-Cola Enterprises 27,908 1,234,092 ConAgra Foods 50,514 1,832,648 Constellation Brands, Cl. A 19,297 b 1,894,386 Dr. Pepper Snapple Group 23,191 1,662,331 General Mills 72,920 3,888,824 Hershey 17,560 1,825,011 Hormel Foods 16,227 845,427 J.M. Smucker 12,123 1,224,181 Kellogg 30,010 1,963,854 Keurig Green Mountain 14,411 1,907,944 Kraft Foods Group 70,881 4,441,403 Lorillard 43,334 2,727,442 McCormick & Co. 15,009 1,115,169 Mead Johnson Nutrition 23,727 2,385,513 Molson Coors Brewing, Cl. B 18,665 1,390,916 Mondelez International, Cl. A 199,303 7,239,681 Monster Beverage 16,967 b 1,838,374 PepsiCo 177,900 16,822,224 Philip Morris International 184,679 15,042,105 Reynolds American 36,392 2,338,914 Tyson Foods, Cl. A 34,559 1,385,470 Health Care Equipment & Services—4.6% Abbott Laboratories 177,773 8,003,340 Aetna 42,267 3,754,578 AmerisourceBergen 25,232 2,274,917 Anthem 32,439 4,076,609 Baxter International 63,536 4,656,553 Becton Dickinson & Co. 23,003 3,201,097 Boston Scientific 157,661 b 2,089,008 C.R. Bard 9,127 1,520,741 Cardinal Health 39,409 3,181,489 CareFusion 25,375 b 1,505,753 Cerner 35,848 b 2,317,932 Cigna 31,210 3,211,821 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Covidien 53,791 5,501,743 DaVita HealthCare Partners 21,273 b 1,611,217 DENTSPLY International 17,483 931,319 Edwards Lifesciences 12,257 b 1,561,297 Express Scripts Holding 87,277 b 7,389,744 Humana 17,862 2,565,519 Intuitive Surgical 4,256 b 2,251,169 Laboratory Corporation of America Holdings 10,170 b 1,097,343 McKesson 27,549 5,718,621 Medtronic 116,952 8,443,934 Patterson 9,507 457,287 Quest Diagnostics 16,648 1,116,415 St. Jude Medical 33,963 2,208,614 Stryker 35,503 3,348,998 Tenet Healthcare 11,190 b 566,997 UnitedHealth Group 114,107 11,535,077 Universal Health Services, Cl. B 10,567 1,175,684 Varian Medical Systems 11,943 b 1,033,189 Zimmer Holdings 19,872 2,253,882 Household & Personal Products—2.1% Avon Products 50,416 473,406 Clorox 15,164 1,580,240 Colgate-Palmolive 101,512 7,023,615 Estee Lauder, Cl. A 26,666 2,031,949 Kimberly-Clark 44,361 5,125,470 Procter & Gamble 321,071 29,246,357 Insurance—2.8% ACE 39,300 4,514,784 Aflac 53,134 3,245,956 Allstate 49,950 3,508,987 American International Group 166,513 9,326,393 Aon 34,352 3,257,600 16 Common Stocks (continued) Shares Value ($) Insurance (continued) Assurant 8,162 558,526 Chubb 28,568 2,955,931 Cincinnati Financial 17,615 912,985 Genworth Financial, Cl. A 58,498 b 497,233 Hartford Financial Services Group 51,894 2,163,461 Lincoln National 31,574 1,820,873 Loews 36,064 1,515,409 Marsh & McLennan 65,171 3,730,388 MetLife 134,970 7,300,527 Principal Financial Group 33,011 1,714,591 Progressive 65,119 1,757,562 Prudential Financial 54,221 4,904,832 Torchmark 15,724 851,769 Travelers 39,429 4,173,560 Unum Group 31,656 1,104,161 XL Group 31,537 1,083,927 Materials—3.1% Air Products & Chemicals 22,701 3,274,165 Airgas 8,186 942,863 Alcoa 138,296 2,183,694 Allegheny Technologies 13,606 473,081 Avery Dennison 11,598 601,704 Ball 17,104 1,165,980 CF Industries Holdings 5,882 1,603,080 Dow Chemical 132,898 6,061,478 E.I. du Pont de Nemours & Co 107,723 7,965,039 Eastman Chemical 17,828 1,352,432 Ecolab 31,683 3,311,507 FMC 15,496 883,737 Freeport-McMoRan 122,983 2,872,883 International Flavors & Fragrances 9,317 944,371 International Paper 50,512 2,706,433 LyondellBasell Industries, Cl. A 50,246 3,989,030 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Martin Marietta Materials 7,330 808,646 MeadWestvaco 20,433 907,021 Monsanto 57,257 6,840,494 Mosaic 38,357 1,750,997 Newmont Mining 57,535 1,087,412 Nucor 37,363 1,832,655 Owens-Illinois 19,062 b 514,483 PPG Industries 16,141 3,730,992 Praxair 34,882 4,519,312 Sealed Air 25,014 1,061,344 Sherwin-Williams 9,722 2,557,275 Sigma-Aldrich 14,348 1,969,550 Vulcan Materials 15,563 1,022,956 Media—3.5% Cablevision Systems (NY Group), Cl. A 26,358 544,029 CBS, Cl. B 57,935 3,206,123 Comcast, Cl. A 306,021 17,752,278 DIRECTV 59,300 b 5,141,310 Discovery Communications, Cl. A 17,665 b 608,559 Discovery Communications, Cl. C 32,180 b 1,085,110 Gannett 25,933 828,041 Interpublic Group of Companies 48,207 1,001,259 News Corp., Cl. A 57,179 b 897,139 Omnicom Group 29,710 2,301,634 Scripps Networks Interactive, Cl. A 12,278 924,165 Time Warner 99,738 8,519,620 Time Warner Cable 32,915 5,005,055 Twenty-First Century Fox, Cl. A 220,503 8,468,418 Viacom, Cl. B 43,977 3,309,269 Walt Disney 185,472 17,469,608 Pharmaceuticals, Biotech & Life Sciences—9.5% AbbVie 189,308 12,388,316 Actavis 31,261 b 8,046,894 18 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Agilent Technologies 39,140 1,602,392 Alexion Pharmaceuticals 23,276 b 4,306,758 Allergan 35,394 7,524,410 Amgen 90,382 14,396,949 Biogen Idec 27,931 b 9,481,178 Bristol-Myers Squibb 197,094 11,634,459 Celgene 94,744 b 10,598,064 Eli Lilly & Co. 116,326 8,025,331 Gilead Sciences 178,741 b 16,848,127 Hospira 19,069 b 1,167,976 Johnson & Johnson 332,663 34,786,570 Mallinckrodt 13,365 b 1,323,536 Merck & Co. 338,921 19,247,324 Mylan 44,094 b 2,485,579 PerkinElmer 12,780 558,869 Perrigo Company 16,715 2,794,079 Pfizer 749,596 23,349,915 Regeneron Pharmaceuticals 8,733 b 3,582,713 Thermo Fisher Scientific 47,131 5,905,043 Vertex Pharmaceuticals 28,123 b 3,341,012 Waters 10,090 b 1,137,345 Zoetis 59,045 2,540,706 Real Estate—2.4% American Tower 46,450 c 4,591,582 Apartment Investment & Management, Cl. A 16,408 c 609,557 AvalonBay Communities 15,484 c 2,529,931 Boston Properties 17,770 c 2,286,821 CBRE Group, Cl. A 32,473 b 1,112,200 Crown Castle International 39,213 3,086,063 Equity Residential 42,692 c 3,066,993 Essex Property Trust 7,595 c 1,569,127 General Growth Properties 73,952 c 2,080,270 HCP 53,355 c 2,349,221 Health Care 38,258 c 2,894,983 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Real Estate (continued) Host Hotels & Resorts 87,739 c 2,085,556 Iron Mountain 22,010 850,907 Kimco Realty 49,616 c 1,247,346 Macerich 16,251 c 1,355,496 Plum Creek Timber 20,445 c 874,842 Prologis 58,997 c 2,538,641 Public Storage 17,133 c 3,167,035 Simon Property Group 37,122 c 6,760,287 Ventas 34,401 c 2,466,552 Vornado Realty Trust 20,670 c 2,433,066 Weyerhaeuser 63,048 c 2,262,793 Retailing—4.4% Amazon.com 45,111 b 14,000,199 AutoNation 7,846 b 473,977 AutoZone 3,818 b 2,363,762 Bed Bath & Beyond 22,143 b 1,686,632 Best Buy 34,569 1,347,500 CarMax 26,189 b 1,743,664 Dollar General 35,811 b 2,531,838 Dollar Tree 24,934 b 1,754,855 Expedia 11,929 1,018,259 Family Dollar Stores 11,473 908,776 GameStop, Cl. A 13,708 a 463,330 Gap 32,023 1,348,489 Genuine Parts 17,949 1,912,825 Home Depot 156,772 16,456,357 Kohl’s 24,337 1,485,530 L Brands 29,160 2,523,798 Lowe’s 115,684 7,959,059 Macy’s 41,779 2,746,969 Netflix 6,974 b 2,382,388 Nordstrom 16,415 1,303,187 O’Reilly Automotive 12,083 b 2,327,427 PetSmart 11,822 961,069 Priceline Group 6,220 b 7,092,106 20 Common Stocks (continued) Shares Value ($) Retailing (continued) Ross Stores 24,839 2,341,324 Staples 77,405 1,402,579 Target 74,887 5,684,672 The TJX Companies 81,937 5,619,239 Tiffany & Co 13,366 1,428,291 Tractor Supply 16,639 1,311,486 TripAdvisor 12,783 b 954,379 Urban Outfitters 13,517 b 474,852 Semiconductors & Semiconductor Equipment—2.4% Altera 36,429 1,345,687 Analog Devices 36,704 2,037,806 Applied Materials 144,748 3,607,120 Avago Technologies 29,506 2,968,009 Broadcom, Cl. A 65,100 2,820,783 First Solar 8,381 b 373,751 Intel 575,281 20,876,947 KLA-Tencor 19,736 1,387,836 Lam Research 19,499 1,547,051 Linear Technology 27,726 1,264,306 Microchip Technology 23,408 a 1,055,935 Micron Technology 126,449 b 4,426,979 NVIDIA 60,979 1,222,629 Texas Instruments 125,611 6,715,792 Xilinx 31,815 1,377,271 Software & Services—10.3% Accenture, Cl. A 75,077 6,705,127 Adobe Systems 56,287 b 4,092,065 Akamai Technologies 20,863 b 1,313,534 Alliance Data Systems 7,586 b 2,169,975 Autodesk 27,022 b 1,622,941 Automatic Data Processing 57,035 4,755,008 CA 38,102 1,160,206 Citrix Systems 19,520 b 1,245,376 Cognizant Technology Solutions, Cl. A 71,913 b 3,786,939 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) Computer Sciences 17,778 1,120,903 eBay 134,933 b 7,572,440 Electronic Arts 35,857 b 1,685,817 Facebook, Cl. A 248,430 b 19,382,509 Fidelity National Information Services 34,363 2,137,379 Fiserv 29,457 b 2,090,563 Google, Cl. A 33,867 b 17,971,862 Google, Cl. C 33,836 b 17,811,270 International Business Machines 109,724 17,604,119 Intuit 33,921 3,127,177 MasterCard, Cl. A 116,411 10,029,972 Microsoft 979,400 45,493,130 Oracle 384,851 17,306,749 Paychex 37,655 1,738,531 Red Hat 22,091 b 1,527,372 salesforce.com 69,714 b 4,134,737 Symantec 80,734 2,071,231 Teradata 19,455 b 849,794 Total System Services 19,743 670,472 VeriSign 13,346 a,b 760,722 Visa, Cl. A 58,214 15,263,711 Western Union 64,566 1,156,377 Xerox 128,514 1,781,204 Yahoo! 105,093 b 5,308,247 Technology Hardware & Equipment—6.8% Amphenol, Cl. A 37,302 2,007,221 Apple 697,670 77,008,815 Cisco Systems 607,601 16,900,422 Corning 153,932 3,529,661 EMC 241,839 7,192,292 F5 Networks 8,922 b 1,164,009 FLIR Systems 15,986 516,508 Harris 12,593 904,429 Hewlett-Packard 222,034 8,910,224 Juniper Networks 47,605 1,062,544 Motorola Solutions 25,280 1,695,782 22 Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) NetApp 38,068 1,577,919 QUALCOMM 198,139 14,727,672 SanDisk 26,280 2,574,914 Seagate Technology 38,946 2,589,909 TE Connectivity 48,400 3,061,300 Western Digital 25,971 2,874,990 Telecommunication Services—2.3% AT&T 616,308 20,701,786 CenturyLink 67,121 2,656,649 Frontier Communications 114,672 a 764,862 Level 3 Communications 32,850 b 1,622,133 Verizon Communications 493,060 23,065,347 Windstream Holdings 70,008 a 576,866 Transportation—2.2% C.H. Robinson Worldwide 16,942 1,268,786 CSX 119,881 4,343,289 Delta Air Lines 99,566 4,897,652 Expeditors International of Washington 23,052 1,028,350 FedEx 31,406 5,453,966 Kansas City Southern 12,890 1,572,967 Norfolk Southern 36,707 4,023,454 Ryder System 6,760 627,666 Southwest Airlines 82,015 3,470,875 Union Pacific 105,725 12,595,019 United Parcel Service, Cl. B 83,296 9,260,016 Utilities—3.2% AES 75,011 1,032,901 AGL Resources 13,986 762,377 Ameren 28,746 1,326,053 American Electric Power 57,787 3,508,827 CenterPoint Energy 52,052 1,219,578 CMS Energy 31,790 1,104,703 Consolidated Edison 34,369 2,268,698 Dominion Resources 69,370 5,334,553 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) DTE Energy 21,027 1,816,102 Duke Energy 83,742 6,995,807 Edison International 38,205 2,501,663 Entergy 21,437 1,875,309 Exelon 101,645 3,768,997 FirstEnergy 48,617 1,895,577 Integrys Energy Group 9,716 756,391 NextEra Energy 51,857 5,511,881 NiSource 37,822 1,604,409 Northeast Utilities 36,521 1,954,604 NRG Energy 39,241 1,057,545 Pepco Holdings 31,010 835,099 PG&E 55,680 2,964,403 Pinnacle West Capital 13,127 896,705 PPL 78,453 2,850,197 Public Service Enterprise Group 59,371 2,458,553 SCANA 16,024 a 967,850 Sempra Energy 27,458 3,057,723 Southern 106,897 5,249,712 TECO Energy 26,631 545,669 Wisconsin Energy 26,474 1,396,239 Xcel Energy 58,627 2,105,882 Total Common Stocks (cost $945,627,553) Principal Short-Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills; 0.08%, 6/4/15 (cost $964,668) 965,000 d Other Investment—.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $19,877,173) 19,877,173 e 24 Investment of Cash Collateral for Securities Loaned—.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,130,668) 5,130,668 e Total Investments (cost $971,600,062) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan.At December 31, 2014, the value of the fund’s securities on loan was $8,498,334 and the value of the collateral held by the fund was $8,779,472, consisting of cash collateral of $5,130,668 and U.S. Government and Agency securities valued at $3,648,804. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 10.3 Food & Staples Retailing 2.5 Pharmaceuticals, Real Estate 2.4 Biotech & Life Sciences 9.5 Semiconductors & Energy 8.3 Semiconductor Equipment 2.4 Capital Goods 7.5 Telecommunication Services 2.3 Technology Hardware & Equipment 6.8 Transportation 2.2 Banks 6.0 Household & Personal Products 2.1 Diversified Financials 5.3 Consumer Services 1.7 Food, Beverage & Tobacco 5.1 Consumer Durables & Apparel 1.4 Health Care Equipment & Services 4.6 Short-Term/ Retailing 4.4 Money Market Investments 1.2 Media 3.5 Automobiles & Components 1.0 Utilities 3.2 Commercial & Professional Services .6 Materials 3.1 Insurance 2.8 † Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF FINANCIAL FUTURES December 31, 2014 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 12/31/2014 ($) Financial Futures Long Standard & Poor’s 500 E-mini 222 22,781,640 March 2015 See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES December 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $8,498,334)—Note 1(b): Unaffiliated issuers 946,592,221 2,169,109,320 Affiliated issuers 25,007,841 25,007,841 Cash 3,642,833 Dividends and securities lending income receivable 2,901,938 Prepaid expenses 10,546 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 508,573 Liability for securities on loan—Note 1(b) 5,130,668 Payable for shares of Common Stock redeemed 4,736,714 Payable for futures variation margin—Note 4 268,842 Accrued expenses 160,702 Net Assets ($) Composition of Net Assets ($): Paid-in capital 948,780,437 Accumulated undistributed investment income—net 42,071 Accumulated net realized gain (loss) on investments 18,426,522 Accumulated net unrealized appreciation (depreciation) on investments (including $100,850 net unrealized appreciation on financial futures) 1,222,617,949 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 1,955,324,583 234,542,396 Shares Outstanding 43,464,887 5,208,265 Net Asset Value Per Share ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS Year Ended December 31, 2014 Investment Income ($): Income: Cash dividends (net of $8,771 foreign taxes withheld at source): Unaffiliated issuers 42,084,620 Affiliated issuers 19,332 Income from securities lending—Note 1(b) 90,954 Interest 459 Total Income Expenses: Management fee—Note 3(a) 5,102,204 Distribution fees—Note 3(b) 586,339 Prospectus and shareholders’ reports 189,619 Directors’ fees and expenses—Note 3(d) 119,619 Professional fees 94,811 Loan commitment fees—Note 2 21,799 Shareholder servicing costs—Note 3(c) 4,200 Registration fees 593 Miscellaneous 111,527 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (6 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 57,712,941 Net realized gain (loss) on financial futures 2,864,724 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 166,227,112 Net unrealized appreciation (depreciation) on financial futures (167,685 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2014 2013 Operations ($): Investment income—net 35,964,660 33,748,993 Net realized gain (loss) on investments 60,577,665 39,130,528 Net unrealized appreciation (depreciation) on investments 166,059,427 452,015,601 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (32,486,811 ) (30,524,057 ) Service Shares (3,496,374 ) (3,471,345 ) Net realized gain on investments: Initial Shares (21,174,073 ) (18,648,547 ) Service Shares (2,747,658 ) (2,287,662 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Initial Shares 178,069,463 158,642,208 Service Shares 15,253,576 28,775,193 Dividends reinvested: Initial Shares 53,660,884 49,172,604 Service Shares 6,244,032 5,759,007 Cost of shares redeemed: Initial Shares (255,053,283 ) (367,864,031 ) Service Shares (49,284,189 ) (32,872,847 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 2,038,279,660 1,726,704,015 End of Period Undistributed investment income—net 42,071 8,737 The Fund 29 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2014 2013 Capital Share Transactions: Initial Shares Shares sold 4,171,268 4,363,041 Shares issued for dividends reinvested 1,273,338 1,363,714 Shares redeemed (6,014,440 ) (10,077,013 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 357,107 803,289 Shares issued for dividends reinvested 148,424 159,629 Shares redeemed (1,160,923 ) (903,281 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts. These figures have been derived from the fund’s financial statements. Year Ended December 31, Initial Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 40.84 31.86 29.48 29.67 26.31 Investment Operations: Investment income—net a .74 .66 .63 .54 .48 Net realized and unrealized gain (loss) on investments 4.65 9.39 3.95 .02 3.37 Total from Investment Operations 5.39 10.05 4.58 .56 3.85 Distributions: Dividends from investment income—net (.75 ) (.68 ) (.64 ) (.55 ) (.49 ) Dividends from net realized gain on investments (.49 ) (.39 ) (1.56 ) (.20 ) — Total Distributions (1.24 ) (1.07 ) (2.20 ) (.75 ) (.49 ) Net asset value, end of period 44.99 40.84 31.86 29.48 29.67 Total Return (%) 13.42 32.02 15.74 1.88 14.84 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .27 .29 .28 .27 .27 Ratio of net expenses to average net assets .27 .29 .28 .27 .27 Ratio of net investment income to average net assets 1.76 1.82 2.02 1.81 1.78 Portfolio Turnover Rate 1.59 3.76 3.13 3.27 4.46 Net Assets, end of period ($ x 1,000) 1,955,325 1,798,538 1,541,577 1,487,417 1,635,095 a Based on average shares outstanding. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 40.89 31.90 29.51 29.70 26.34 Investment Operations: Investment income—net a .64 .57 .56 .47 .41 Net realized and unrealized gain (loss) on investments 4.63 9.40 3.96 .02 3.38 Total from Investment Operations 5.27 9.97 4.52 .49 3.79 Distributions: Dividends from investment income—net (.64 ) (.59 ) (.57 ) (.48 ) (.43 ) Dividends from net realized gain on investments (.49 ) (.39 ) (1.56 ) (.20 ) — Total Distributions (1.13 ) (.98 ) (2.13 ) (.68 ) (.43 ) Net asset value, end of period 45.03 40.89 31.90 29.51 29.70 Total Return (%) 13.10 31.71 15.47 1.62 14.54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .52 .54 .53 .52 .52 Ratio of net expenses to average net assets .52 .54 .53 .52 .52 Ratio of net investment income to average net assets 1.50 1.57 1.78 1.56 1.53 Portfolio Turnover Rate 1.59 3.76 3.13 3.27 4.46 Net Assets, end of period ($ x 1,000) 234,542 239,742 185,127 168,177 168,782 a Based on average shares outstanding. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Stock Index Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company, that is intended to be a funding vehicle for variable annuity contracts and variable life insurance policies to be offered by the separate accounts of life insurance companies. The fund’s investment objective is to match the total return of the Standard & Poor’s 500 ® Composite Stock Price Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), an indirect wholly-owned subsidiary of BNY Mellon, serves as the fund’s index manager. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue 400 million shares of $.001 par value Common Stock in each of the following classes of shares: Initial shares (250 million shares authorized) and Service shares (150 million shares authorized). Initial shares are subject to a Shareholder Services Plan fee and Service shares are subject to a Distribution Plan fee. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan, Shareholder Services Plan, and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 34 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S.Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the fund’s Board of Directors (the “Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,162,554,730 — — 36 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Investments in Securities (continued): Equity Securities— Foreign Common Stocks † 5,589,856 — — Mutual Funds 25,007,841 — — U.S. Treasury — 964,734 — Other Financial Instruments: Financial Futures †† 100,850 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. At December 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended December 31, 2014,The Bank of New York Mellon earned $20,870 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended December 31, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013 ($) Purchases ($) Sales ($) 12/31/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 16,746,890 170,941,547 167,811,264 19,877,173 .9 Dreyfus Institutional Cash Advantage Fund 6,133,305 93,037,473 94,040,110 5,130,668 .2 Total 22,880,195 261,851,374 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such 38 gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,727,818, undistributed capital gains $58,163,403 and unrealized appreciation $1,181,153,250. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2014 and December 31, 2013 were as follows: ordinary income $39,882,668 and $37,754,271, and long-term capital gains $20,022,248 and $17,177,340, respectively. During the period ended December 31, 2014, as a result of permanent book to tax differences, primarily due to the tax treatment for dividend reclassification, the fund increased accumulated undistributed investment income-net by $51,859 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Index-Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with Dreyfus, the management fee is computed at the annual rate of .245% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to the Agreement, the fund’s custody fee is included in the management fee. Pursuant to an index management agreement (the “Index Agreement”), Dreyfus has agreed to pay Mellon Capital a monthly index-management fee at the annual rate of .095% of the value of the fund’s average daily net assets. Pursuant to the Index Agreement, the fund’s custody fee is included in the index-management fee. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their 40 variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2014, Service shares were charged $586,339 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Initial shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of its average daily net assets for certain allocated expenses with respect to servicing and/or maintaining Initial shares’ shareholder accounts. During the period ended December 31, 2014, Initial shares were charged $2,587 pursuant to the Shareholders Services Plan. The fund has arrangements with the transfer agent whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2014, the fund was charged $1,367 for transfer agency services and $100 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $6. During the period ended December 31, 2014, the fund was charged $7,771 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $455,552, Distribution Plan fees $49,928, Shareholder Services Plan The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) fees $1,000, Chief Compliance Officer fees $1,851 and transfer agency fees $242. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended December 31, 2014, amounted to $61,117,543 and $135,331,026, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended December 31, 2014 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at December 31, 2014 are set forth in the Statement of Financial Futures. 42 The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2014: Average Market Value ($) Equity financial futures 26,474,435 At December 31, 2014, the cost of investments for federal income tax purposes was $1,012,963,911; accordingly, accumulated net unrealized appreciation on investments was $1,181,153,250, consisting of $1,252,446,146 gross unrealized appreciation and $71,292,896 gross unrealized depreciation. NOTE 5—Pending Legal Matters: The fund and many other entities have been named as defendants in numerous pending litigations as a result of their participation in the leveraged buyout transaction (“LBO”) of the Tribune Company (“Tribune”). The cases allege that Tribune took on billions of dollars of debt in the LBO to purchase its own stock from shareholders at $34 per share. The LBO was closed in a two-step transaction with shares being repurchased by Tribune in a tender offer in June 2007 and in a go-private merger in December 2007. In 2008, approximately one year after the LBO was concluded, Tribune filed for bankruptcy protection under Chapter 11.Thereafter, in approximately June 2011, certain Tribune creditors filed dozens of complaints in various courts throughout the country alleging that the payments made to shareholders in the LBO were “fraudulent conveyances” under state and/or federal law, and that the shareholders must return the payments they received for their shares to satisfy the plaintiffs’ unpaid claims. These cases have been consolidated for coordinated pre-trial proceedings in a multi-district litigation in the United States District Court for the Southern District of New York titled In re Tribune Company Fraudulent Conveyance Litigation (S.D.N.Y. Nos. 11-md-2296 and 12-mc-2296 (RJS) (“Tribune MDL”)). On March 27, 2013, the Tribune MDL was reassigned from Judge William H. Pauley to Judge Richard J. Sullivan. No explanation was given for the reassignment. The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) In addition, there was a case pending in United States Bankruptcy Court for the District of Delaware brought by the Unsecured Creditors Committee of the Tribune Company that has since been transferred to the Tribune MDL (formerly The Official Committee of Unsecured Creditors of Tribune Co. v. FitzSimons, et al. , Bankr. D. Del. Adv. Pro. No. 10-54010 (KJC)) (“ FitzSimons case”).The case was originally filed on November 1, 2010. In a Fourth Amended Complaint filed in November 2012, among other claims, the Creditors Committee sought recovery under the Bankruptcy Code for alleged “fraudulent conveyances” from more than 5,000 Tribune shareholders (“Shareholder Defendants”), including the fund, and a defendants’ class of all shareholders who tendered their Tribune stock in the LBO and received cash in exchange. There were 35 other counts in the Fourth Amended Complaint that did not relate to claims against Shareholder Defendants, but instead were brought against parties directly involved in approval or execution of the leveraged buyout. On January 10, 2013, pursuant to the Tribune bankruptcy plan, Mark S. Kirchner, as Litigation Trustee for the Tribune Litigation Trust, became the successor plaintiff to the Creditors Committee in this case. The case is now proceeding as: Mark S. Kirchner, as LitigationTrustee for the Tribune Litigation Trust v. FitzSimons, et al. , S.D.N.Y. No. 12-cv-2652 (RJS). On August 1, 2013, the plaintiff filed a Fifth Amended Complaint with the Court.The Fifth Amended Complaint contains more detailed allegations regarding the steps Tribune took in consideration and execution of the LBO, but does not change the legal basis for the claim previously alleged against the Shareholder Defendants. On November 6, 2012, a motion to dismiss was filed in the Tribune MDL. Oral argument on the motion to dismiss was held on May 23, 2013. On September 23, 2013 Judge Sullivan granted the motion to dismiss on standing grounds, after rejecting defendants’ preemption arguments. By granting the motion, Judge Sullivan dismissed nearly 50 cases in the Tribune MDL, including all cases with Deutsche Bank Trust Company Americas or William A. Niese as the lead plaintiff.The fund was a defendant in at least one of the dismissed cases.The motion had no effect on the FitzSimons case, which had been stayed. 44 On September 30, 2013, plaintiffs appealed the motion to dismiss decision to the U.S. Court of Appeals for the Second Circuit. On October 28, 2013, certain defendants cross-appealed from Judge Sullivan’s decision, seeking review of the arguments that Judge Sullivan rejected in his decision. Briefing on the appeal and cross appeal was completed in April 2014. Oral argument before the Second Circuit took place on November 5, 2014. On November 11, 2013, Judge Sullivan entered Master Case Order No. 4 in the Tribune MDL. Master Case Order No. 4 addressed numerous procedural and administrative tasks for the cases that remain in the Tribune MDL, including the FitzSimons case. Pursuant to Master Case Order No. 4, the parties – through their executive committees and liaison counsel – attempted to negotiate a protocol for motions to dismiss and other procedural issues, and submitted rival proposals to the Court. On April 24, 2014, the Court entered an order setting a schedule for the first motions to dismiss in the FitzSimons case. Pursuant to that schedule, a “global” motion to dismiss the fraudulent transfer claim asserted against the Shareholder Defendants, which applies equally to all Shareholder Defendants including the fund, was filed on May 23, 2014. Plaintiffs’ response brief was filed on June 23, 2014, and the reply brief was filed on July 3, 2014. No date for oral argument has been scheduled. The Court also preserved Shareholder Defendants’ rights to file nineteen motions to dismiss enumerated in their proposal and motions pursuant to Rules 12(b)(2)-(5) of the Federal Rules of Civil Procedure. If these various motions are necessary after the Court decides the global motion to dismiss, the Court will set further guidelines and briefing schedules. As of November 30, 2014, no answers to the Fifth Amended Complaint in the FitzSimons case may be filed. At this stage in the proceedings, it is not possible to assess with any reasonable certainty the probable outcomes of the pending litigations. Consequently, at this time, management is unable to estimate the possible loss that may result. The Fund 45 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Stock Index Fund, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Stock Index Fund, Inc., including the statements of investments and financial futures, as of December 31, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Stock Index Fund, Inc., at December 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 11, 2015 46 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 100% of the ordinary dividends paid during the fiscal year ended December 31, 2014 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2015 of the percentage applicable to the preparation of their 2014 income tax returns.Also, the fund hereby reports $.0795 per share as a short-term capital gain distribution and $.4082 per share as a long-term capital gain distribution paid on March 31, 2014. The Fund 47 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (71) Board Member (2006) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 52 ————— David P. Feldman (75) Board Member (1996) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1985-present) Other Public Company Board Membership During Past 5Years: • BBH Mutual Funds Group (5 registered mutual funds), Director (1992-present) No. of Portfolios for which Board Member Serves: 38 ————— Ehud Houminer (74) Board Member (1993) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Membership During Past 5Years: • Avnet, Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 62 48 Lynn Martin (75) Board Member (2012) Principal Occupation During Past 5Years: • President, of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5Years: • AT&T, Inc., a telecommunications company, Director (1999-2012) • Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) • The Proctor & Gamble Co., a consumer products company, Director (1994-2009) • Constellation Energy Group, Inc., Director (2003-2009) No. of Portfolios for which Board Member Serves: 38 ————— Robin A. Melvin (51) Board Member (2012) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (75) Board Member (2006) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-2011) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-2010) No. of Portfolios for which Board Member Serves: 38 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Rosalind G. Jacobs, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Philip L.Toia, Emeritus Board Member The Fund 49 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 146 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. She is 52 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. She is 59 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1991. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 39 years old and has been an employee of the Manager since March 2013. 50 JEFF PRUSNOFSKY, Vice President and Assistant Secretary since September 2003. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since September 2003. Director-Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2007. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since September 2003. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 171 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 171 portfolios). He is 57 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director of UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President of Citi Global Wealth Management. He is an officer of 65 investment companies (comprised of 166 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Distributor since October 2011. The Fund 51 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P.
